UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-6784



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BRANDY CHENELL ASHBY,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:05-cr-00329-RBH-1)


Submitted:   August 30, 2007             Decided:   September 10, 2007


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brandy Chenell Ashby, Appellant Pro Se.   William Earl Day, II,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Brandy Chenell Ashby appeals the district court’s order

denying   her   motion   to   reduce    her   sentence   and   motion   for

modification of amended judgment.       We have reviewed the record and

find no reversible error.     Accordingly, we affirm for the reasons

stated by the district court.          See United States v. Ashby, No.

4:05-cr-00329-RBH-1 (D.S.C. Apr. 30, 2007).*             We deny Ashby’s

motion for appointment of counsel.        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                  AFFIRMED




     *
      The notice of appeal is only timely as to the district
court’s order entered April 30, 2007. To the extent Ashby intends
to challenge her sentence or the amended judgment of conviction
entered August 21, 2006, the appeal is untimely. See Fed. R. App.
P. 4(a).

                                  - 2 -